FIRST DIVISION
                                BARNES, P. J.,
                            GOBEIL and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                     March 14, 2022




In the Court of Appeals of Georgia
 A21A1219. ULBRICH v. THE STATE.
 A21A1220. JOHNSON v. THE STATE.

      MARKLE, Judge.

      A jury convicted Peter Ulbrich and Nathaniel Johnson of multiple counts of

violations of the Georgia Racketeer Influenced and Corrupt Organizations Act

(RICO), theft by deception, and practicing medicine without a license. See OCGA

§§ 16-14-4; 16-8-3; 43-34-22. The defendants now appeal, both contending that

OCGA § 43-34-22 is unconstitutionally vague, and the trial court committed plain

error in crafting its jury instruction regarding the practice of medicine without a

license. In Case No. A21A1219, Ulbrich also challenges the sufficiency of the

evidence, and argues that the trial court abused its discretion by refusing to grant him

first offender status. In Case No. A21A1220, Johnson contends the trial court erred
by (1) violating the rule in Bruton v. United States1 by admitting statements made by

Ulbrich, who did not testify; (2) refusing to admit evidence of impeachment; (3)

refusing to charge the jury on good faith reliance on the advice of counsel and good

faith, in general; and (4) denying a mistrial based on the prosecutor’s allegedly

prejudicial remarks in opening statements. For the following reasons, we affirm.

      Viewed in the light most favorable to the verdict, Jackson v. Virginia, 443 U. S.

307 (99 SCt 2781, 61 LE2d 560) (1979), the record shows that Johnson had been a

licensed medical doctor and owned a cosmetic surgery practice, Hello Beautiful (“the

practice”). Due to events unrelated to the present case, Johnson surrendered his

license to practice medicine in 2014, prohibiting him from practicing medicine in this

state.2 Johnson did not close the practice as a result of the loss of his license, but

instead purported to act as an administrator and supervisor at the practice. Johnson

hired four licensed physicians, including Ulbrich, to perform cosmetic surgeries at the

practice.




      1
          391 U. S. 123 (88 SCt 1620, 20 LE2d 476) (1968).
      2
        In the earlier case, Johnson pled guilty to Medicaid fraud and the unlawful
practice of medicine.

                                          2
      After a patient complained to the Georgia Composite Medical Board, law

enforcement began an investigation into the practice. Among other things, the lead

investigator found that the practice’s website and other social media repeatedly

referred to Johnson as a doctor, attaching the “M. D.” suffix to his name. Authorities

executed two search warrants at the practice. During the first search, the lead

investigator observed that Johnson’s diplomas, honors and awards, and license

certificates were hung in his office. However, these documents were removed at the

time of the second search. Thereafter, Ulbrich approached the lead investigator to

discuss the case, at which time he admitted to her that he had removed Johnson’s

certifications because he was concerned they could be misleading to patients. Ulbrich

also told the lead investigator that he had not hung his diplomas and certifications

there because it was not his main office.

      Following the investigation, Johnson and Ulbrich were charged with multiple

counts of RICO Act violations; theft by deception, individually and as co-

conspirators; and practicing medicine without a license, individually, as co-

conspirators, and as parties to the crime.3 At the ensuing trial, the medical board’s


      3
        Another party was named in the indictment and was tried with the defendants,
but did not join in this appeal.

                                            3
legal officer testified that a physician who surrendered his license could no longer

display his professional certifications; use the titles, “doctor” or “M. D.”; consult with

patients or advise other physicians as to medical procedures; or otherwise hold

themselves out to the public as doctor in any respect. The State also proffered

testimony from several former patients that had undergone cosmetic surgery

procedures at the practice. Generally, these patients testified that they were led to

believe that Johnson was a licensed physician because they observed his diplomas

and other certifications hanging in the office; he and other staff, including Ulbrich,

called him “doctor”; the patients were not corrected when they called Johnson

“doctor”; Johnson consulted with the patients regarding their surgeries and drew

markings on their bodies prior to surgery; he was present during their surgeries and

was sometimes observed performing or directing the procedure; and he conducted

their follow-up visits. The patients generally testified that Ulbrich’s name appeared

on their medication prescriptions, but they either never met him or did not meet him

until the day of their procedures. As a whole, the patients detailed the fees they had

paid to the practice for the procedures, and testified that they would not have

undergone the procedures had they known that Johnson was not a licensed

practitioner.

                                            4
      Johnson testified at trial, and generally denied that he and Ulbrich had

conspired to deceive the patients as far as his licensure. He further testified that, when

he lost his license, he consulted with the medical board and an attorney to determine

the extent to which he could legally remain at his practice. Johnson stated that, based

on their reading of the relevant statute, he understood that he could continue owning

the practice and could carry out certain customary medical acts if they were delegated

to him by a licensed doctor, such as Ulbrich. In addition, Johnson drafted a consent

form that purported to notify patients that one of the licensed practitioners was

actually their doctor. However, this form does not expressly state that Johnson was

not a licensed medical doctor, and some of the patients testified that they did not read

it carefully when they were filling out the paperwork prior to their procedures.

      As to both defendants, the jury returned guilty verdicts on the RICO violation

counts, and on several counts of theft by deception and practicing medicine without

a license. These appeals followed.4 We address the merits of the claims the defendants

raise jointly before considering their individual claims on appeal.



      4
       Ulbrich filed a motion for new trial, which the trial court denied. Johnson
withdrew his motion for new trial, and directly appealed his convictions, pursuant to
OCGA § 5-6-36 (a).

                                            5
      1. Both defendants contend that OCGA § 43-34-22 is unconstitutionally vague.

Their enumerations of error provide nothing for us to review.

      Here, Johnson moved the trial court to declare OCGA § 43-34-22

unconstitutionally vague.5 Following a hearing, the trial court denied the motion as

untimely, but also denied it on the merits in the alternative. The defendants initially

filed these appeals in the Supreme Court of Georgia based on the trial court’s

constitutionality ruling. However, the Supreme Court transferred these appeals to this

Court, finding that it lacked jurisdiction over the constitutional question because the

defendants failed to challenge the trial court’s timeliness ruling, only enumerating as

error the ruling on the merits. “The transfer of [these] appeal[s] by the Supreme Court

to this Court is a final determination that no constitutional question was in fact

properly raised.” (Citation and punctuation omitted.) Woods v. State, 361 Ga. App.

259, 264 (2) (863 SE2d 738) (2021); see also Vaughn v. State, 352 Ga. App. 32, 37

(2) (833 SE2d 723) (2019) (“[T]he Supreme Court’s determination in its transfer

order is final and binding.”) (citation and punctuation omitted). Thus, we are bound




      5
         Ulbrich contends that he joined in the motion, which the State disputes. In
light of the above ruling, this dispute is immaterial.

                                          6
by the Supreme Court’s determination that the defendants failed to properly raise this

constitutional challenge, and there is nothing for us to review.

      2. Both defendants also argue that the trial court committed plain error in

crafting its jury charge on practicing medicine without a license. See OCGA § 43-34-

22.6 Specifically, the defendants object to the trial court’s instruction: “I charge you

that engaging in unlicensed practice includes delegation by a physician a professional

responsibility to a person who is not authorized to provide such services.” They have

not met their burden to show plain error.


      6
          OCGA § 43-34-22 (a) provides:

      If any person shall hold himself or herself out to the public as being
      engaged in the diagnosis or treatment of disease or injuries of human
      beings, or shall suggest, recommend, or prescribe any form of treatment
      for the palliation, relief, or cure of any physical or mental ailment of any
      person, with the intention of receiving therefor, either directly or
      indirectly, any fee, gift, or compensation whatsoever, or shall maintain
      an office for the reception, examination, or treatment of diseased or
      injured human beings, or shall attach the title “M.D.,” . . . either alone
      or in connection with other words, or any other word or abbreviation to
      his or her name indicative that he or she is engaged in the treatment of
      diseased, defective, or injured human beings, and shall not in any of
      these cases then possess a valid license to practice medicine under the
      laws of this state, he or she shall be deemed to be practicing medicine
      without complying with this article and shall be deemed in violation of
      this article.


                                            7
      Because the defendants did not object to the charge as given, we review for

plain error only. Williams v. State, 306 Ga. 717, 720 (2) (832 SE2d 805) (2019);

OCGA § 17-8-58 (b).

      When reviewing a jury instruction for plain error that has not been
      affirmatively waived,[7] the proper inquiry is whether the instruction
      was erroneous, whether it was obviously so, and whether it likely
      affected the outcome of the proceedings. If an appellant demonstrates
      that the trial court’s failure to give an instruction constitutes such error,
      an appellate court may exercise its discretion to correct the error only if
      the error seriously affects the fairness, integrity, or public reputation of
      judicial proceedings.


(Citations and punctuation omitted.) Williams, 306 Ga. at 720 (2). The defendants

bear the burden to establish plain error, and the task “is difficult, as it should be.”

(Citations omitted.) State v. Crist, 341 Ga. App. 411, 415 (801 SE2d 545) (2017). “It

is, of course, well established that the charge to the jury is to be taken as a whole and

not out of context when making determinations as to its correctness.” (Citations and

punctuation omitted.) Id.

      The defendants contend that this charge effectively nullified their defense that

Ulbrich was permitted to delegate certain medical tasks to Johnson under their

      7
          The State concedes that the defendants did not affirmatively waive this issue.

                                            8
reading of OCGA § 43-34-22. However, immediately prior to the allegedly improper

charge, the trial court instructed the jury on the law as set forth in OCGA § 43-34-22

(b) (8):

       I charge you that nothing in this chapter shall be construed to prohibit
       the delegation by a physician to a qualified person other than a physician
       assistant of any acts, duties or functions which are otherwise permitted
       by law or established by custom.


       Reading the charge in its entirety, as we must, the instructions as given were

not erroneous. The charge they find objectionable is an almost exact rendering of

language found in the medical board’s rules and regulations.8 Ga. Comp. R. & Regs.

360-3-.05. Thus, both of these charges are apt statements of the law in Georgia. See

Thompson v. Princell, 304 Ga. App. 256, 257-260 (a) (696 SE2d 91) (2010)

(considering Georgia Administrative Code regulation in determining that trial court

did not err in failing to charge the jury on general anesthesia in dental malpractice

case). And it was left to the jury to decide whether Johnson was “not authorized to

provide such services” (and thus the delegation of duties would be unlawful) or



       8
        Ga. Comp. R. & Regs. 360-3-.05 (1) provides: “Engaging in unlicensed
practice includes delegation by a physician of professional responsibilities to a person
who is not authorized to provide such services.”

                                           9
whether he was “a qualified person” (and thus the delegation of duties were lawful).

These characterizations are not incompatible, nor confusing. Thus, when viewed in

context, the trial court’s instruction was neither misleading or dismissive of the

defendants’ defense. See Williams, 306 Ga. at 720 (2); Shields v. State, 285 Ga. 372,

376 (3) (677 SE2d 100) (2009).

      Moreover, the defendants fail to show how they were harmed by this charge in

light of the abundant evidence, as summarized above, that Johnson both held himself

out to the public as a doctor and was performing medical procedures — and was thus

engaged in the unlicensed practice of medicine — and that the defendants were acting

in concert. See Paschal v. State, 335 Ga. App. 411, 415 (2) (780 SE2d 681) (2015);

see also Shields, 285 Ga. at 375 (2). As such, this claim of error is without merit.

      We now turn to the individual defendants’ arguments on appeal.

                                Case No. A21A1219



      3. Ulbrich challenges the sufficiency of the evidence with regard to the counts

for theft by deception and conspiring to practice medicine without a license. He

further contends that the RICO charges must fail because they are dependent on the



                                         10
theft counts. Our thorough review of the record, however, reveals sufficient evidence

to support the verdict.

              On appellate review of a criminal conviction, we view the
        evidence in the light most favorable to the jury’s verdict, and the
        defendant no longer enjoys the presumption of innocence. We do not
        weigh the evidence or judge the credibility of witnesses, but determine
        only if the evidence was sufficient for a rational trier of fact to find the
        defendant guilty of the offenses charged beyond a reasonable doubt.


(Citation omitted.) Davis v. State, 357 Ga. App. 720 (1) (848 SE2d 173) (2020).

        (a) Theft by deception.

        Ulbrich argues that the patients’ testimony that he either referred to Johnson

by the title, “doctor,” or failed to correct the patients when they referred to Johnson

as “doctor,” was insufficient to support his convictions for theft by deception. He

further argues that the State failed to prove an element of the offense, i. e., that he

obtained the property of another. We disagree.

        Pursuant to OCGA § 16-8-3 (a), “[a] person commits the offense of theft by

deception when he obtains property by any deceitful means or artful practice with the

intention of depriving the owner of the property.” As is relevant to the facts of this

case,


                                            11
       [a] person deceives if he intentionally: (1) Creates or confirms another’s
      impression of an existing fact or past event which is false and which the
      accused knows or believes to be false; [or] (2) Fails to correct a false
      impression of an existing fact or past event which he has previously
      created or confirmed[.]


We note that the element regarding a “failure to correct” requires “an affirmative

obligation to act” on the part of the accused. Robert E. Cleary, Jr., Kurtz Criminal

Offenses and Defenses in Ga., T14 (II) (E) (2) (a) (2021 ed.).

      Here, there was sufficient evidence to support Ulbrich’s theft by deception

convictions. The trial record shows that Ulbrich knew that Johnson did not have a

medical license. And there is ample testimony from multiple patients that Ulbrich

confirmed the false impression that Johnson was a licensed doctor by calling Johnson

“doctor” or that he failed to correct the false impression when patients and staff

referred to Johnson as “doctor” in Ulbrich’s presence. See OCGA § 16-8-3 (a), (b)

(1), (2). Additionally, Ulbrich remained silent when Johnson told patients that Ulbrich

would be present to either assist or train on the procedures being performed by

Johnson.

      Ulbrich contends that it was not criminal to refer to Johnson as “doctor”

because, technically, Johnson was a doctor as he graduated from medical school. This

                                          12
argument is both disingenuous and belied by the patients’ testimony that they would

not have submitted to the surgeries had they known Johnson was not a licensed

medical doctor, as well as by the testimony of the medical board’s legal officer

rejecting this theory.

      Ulbrich further contends that the State failed to prove the essential element that

he obtained property as a result of the deception because he did not personally receive

payments from the patients and he was not an owner of the practice. See OCGA § 16-

8-3 (a). He relies on Robinson v. State, 198 Ga. App. 431, (401 SE2d 621) (1991), but

that case is easily distinguishable. There, we found that the evidence was insufficient

to satisfy the “obtaining property” element of the offense where there was no showing

that the “appellant personally obtained or used the funds or that he received any

benefit from any of the funds invested.” (Emphasis supplied.) Id. at 433. Here, the

record showed that, even though Ulbrich did not possess an interest in the practice,

Johnson paid him for his work at the practice. Ulbrich thus directly benefitted from

the funds obtained by the deception. See InterAgency, Inc. v. Danco Financial Corp.,

203 Ga. App. 418, 425 (2) (a) (417 SE2d 46) (1992) (physical precedent only) (in

civil RICO case premised on theft by deception, evidence was sufficient to show

defendants profited from receipt of funds that was meant to be placed in a corporate

                                          13
trust account due to their “close identity of interests.”). Accordingly, the evidence was

sufficient to support Ulbrich’s convictions for theft by deception.

      (b) RICO Act violations.

      Ulbrich also argues that his convictions under the Georgia RICO Act fail

because the evidence was insufficient to support the predicate theft by deception

convictions, and the unlawful practice of medicine does not qualify as a racketeering

activity. See Mosley v. State, 253 Ga. App. 710, 711-712 (1) (560 SE2d 305) (2002)

(“To prove a RICO violation, the state must show that the defendant committed two

or more predicate criminal acts of the type included in the RICO statute as part of an

enterprise engaging in a pattern of racketeering activity.”); OCGA § 16-14-4 (a), (b).

In light of our holding above that there was sufficient evidence to support the theft

convictions, this argument is without merit.

       (c) Conspiracy and party to Johnson’s unlicensed practice of medicine.

      Ulbrich next argues that the evidence was insufficient to support his

convictions for conspiring and being a party to Johnson’s unlicensed practice of

medicine. We disagree.

             Criminal liability is imposed not only where a defendant has
      directly committed crimes, but also where a defendant is a party to the


                                           14
      crimes, meaning where a defendant intentionally causes another person
      to commit crimes, intentionally aids in the commission of crimes, or
      intentionally advises, encourages, hires, counsels, or procures another
      to commit crimes. Conviction as a party to a crime requires proof that
      the defendant shared a common criminal intent with the direct
      perpetrators of the crimes. A jury may infer a common criminal intent
      from the defendant’s presence, companionship, and conduct with other
      perpetrators before, during, and after the crimes.


(Citations omitted.) Fitts v. State, 312 Ga. 134, 142 (3) (859 SE2d 79) (2021); OCGA

§ 16-2-20.

      As alleged in the indictment, Ulbrich was accused of aiding Johnson in the

practice of medicine without a license by holding Johnson out to the public as

authorized to treat and diagnose patients; maintaining an office for Johnson to

receive, examine and treat patients; attaching titles and suffixes, such as “doctor” or

“M.D.,” to Johnson’s name that would lead others to believe Johnson was a licensed

medical doctor; and assisting Johnson in suggesting, recommending, and prescribing

treatment to patients.

      Our thorough review of the record reveals that there was sufficient evidence

of a common criminal intent to support Ulbrich’s convictions on these grounds. For

example, several former patients testified that they believed Johnson to be a doctor

                                          15
because Ulbrich referred to him as such in their presence, or did not correct their use

of the title when addressing Johnson. Additionally, Ulbrich allowed Johnson to refer

to him as an assistant or trainee prior to performing the procedures with Johnson,

despite his knowledge that Johnson had lost his license. Ulbrich either prescribed

medications, or permitted such prescriptions to be written in his name, for patients he

had not seen. Ulbrich further assisted in the operations of the office by allowing

himself to be identified as the patients’ doctor on intake forms, regardless of the fact

that he had not diagnosed their conditions or recommended their courses of treatment,

and he was aware that Johnson was performing medical procedures without a license.

      Moreover, although Johnson testified that he did not conspire with Ulbrich, the

jury was entitled to disbelieve his statement and construe it, along with the other

evidence of record, as substantive evidence of guilt. Cf. Daughtie v. State, 297 Ga.

261, 263 (2) (773 SE2d 263) (2015). As such, there was adequate evidence to support

Ulbrich’s conviction as a party to Johnson’s crime of practicing medicine without a

license.

      4. Ulbrich next argues that the trial court abused its discretion by refusing his

request for first offender treatment. We discern no error.



                                          16
      OCGA § 42-8-60 (a) (1) provides that “[w]hen a defendant has not been

previously convicted of a felony, the court may, upon a guilty verdict . . . defer further

proceedings and . . . [p]lace the defendant on probation[.]” As we have explained,

      [r]efusal to consider first offender treatment as part of a sentencing
      formula or policy by automatic denial constitutes an abuse of discretion
      and constitutes reversible error. However, there must be a clear
      statement in the record that constitutes either a general refusal to
      consider such treatment or an erroneous expression of belief that the law
      does not permit the exercise of such discretion.


(Citations omitted.) Powell v. State, 271 Ga. App. 550, 551-552 (610 SE2d 178)

(2005).

      Here, Ulbrich filed a motion for first offender status, to which he appended a

private sentencing report that recommended a probated sentence, and he was able to

argue this issue at the sentencing hearing. The State opposed his request, and the trial

court denied first offender treatment, stating:

      I’m aware that the private presentence report as well as the probation
      office presentence report recommended probation. They were not at the
      trial, I was. I will not undertake to do what I think would impeach the
      jury’s verdict. That is my decision.




                                           17
Based on these statements, Ulbrich contends that the trial court improperly applied

a policy of automatic denials where a jury returned a guilty verdict, or did so as a

punitive measure for his refusal to take a plea.9

      In support of his position, he relies on Wnek v. State, 262 Ga. App. 733 (586

SE2d 428) (2003). But, there, the trial court clearly indicated on the record that it did

have an automatic denial policy, declaring, “I never grant First Offender on a - when

somebody’s gone to trial and been convicted by a jury. I never grant First Offender.”

(Emphasis in original.) Id. at 734. The trial court’s statement, here, is a far cry from

this unflinching approach. Most notably, the trial court referenced only the subject

case when it explained that the evidence at this trial weighed on its ultimate

sentencing determination. As such, Ulbrich cannot show that the trial court employed

a blanket denial of post-verdict requests for first offender treatment.

      Even if the trial court’s statement were to be construed as, at best, ambiguous,




      9
         To the extent Ulbrich contends that the trial court failed to adequately
consider his first offender request, the record shows otherwise. The trial court
expressly stated that it reviewed the presentencing reports, and took a recess prior to
issuing the sentence in order to review other documents. Additionally, the trial court
heard argument on the issue. Thus, Ulbrich fails to show that the trial court’s
consideration of this issue was deficient.

                                           18
      [t]here is a presumption that a trial court has regularly and correctly
      conducted the proceedings. Absent clear, i.e., unambiguous, statements
      in the record showing (1) an explicit request for First Offender Act
      treatment at the time of sentencing and (2) a failure to exercise
      discretion as evidenced by a misunderstanding of the law or a general
      policy against First Offender Act treatment, we will affirm the sentence
      as pronounced by the trial court.


(Emphasis in original.) Powell, 271 Ga. App. at 552; see also Garr v. State, 347 Ga.

App. 555, 559-560 (5) (820 SE2d 193) (2018). Here, nothing in the record shows the

trial court misunderstood the applicable law or generally refused to consider first

offender treatment under these circumstances. The trial court, therefore, did not abuse

its discretion in sentencing Ulbrich.

                                Case No. A21A1220



      5. Johnson argues that the trial court violated his Sixth Amendment right to

confrontation by admitting Ulbrich’s inculpatory statement to an investigator, when

Ulbrich did not testify and was not available for cross-examination, and no limiting




                                          19
instruction was given. We conclude that Johnson cannot show that he was harmed by

the admission.10

              The Supreme Court of the United States held in Bruton v. United
      States that the admission of a powerfully incriminating extrajudicial
      statement of a co-defendant who does not testify can pose a substantial
      threat to a defendant’s rights under the Confrontation Clause of the
      United States Constitution, and such a threat cannot be cured by a
      limiting instruction. But Bruton only excludes statements by a
      non-testifying co-defendant that directly inculpate the defendant, and is
      not violated if a co-defendant’s statement does not incriminate the
      defendant on its face and only becomes incriminating when linked with
      other evidence introduced at trial.


(Citations, footnotes, and punctuation omitted.) Shelton v. State, 350 Ga. App. 774,

777 (1) (830 SE2d 335) (2019). As we have explained with regard to potential Bruton

violations,

      [i]n some cases the properly admitted evidence of guilt is so
      overwhelming, and the prejudicial effect of the co-defendant’s
      admission is so insignificant by comparison, that it is clear beyond a
      reasonable doubt that the improper use of the admission was harmless
      error. Whether a violation of the Confrontation Clause is harmless


      10
         To the extent Johnson contends that the trial court also violated OCGA § 24-
3-52, this provision has been repealed and involves a confession by a joint offender,
which is not at issue here.

                                            20
      depends on a host of factors, including the importance of the witness’s
      testimony in the prosecution’s case, whether the testimony was
      cumulative, the presence or absence of evidence corroborating or
      contradicting the testimony of the witness on material points, the extent
      of cross-examination otherwise permitted, and, of course, the overall
      strength of the prosecution’s case.


(Citations and punctuation omitted.) Carcamo v. State, 348 Ga. App. 383, 390 (1) (b)

(823 SE2d 68) (2019).

      During the trial, at which Ulbrich did not testify, Johnson requested a severance

based on the following testimony of the State’s investigator recounting Ulbrich’s

statements after he voluntarily approached her to ask about the investigation:

      Q: Did you ask [Ulbrich] about his belief, Peter Ulbrich’s belief, about
      Nathaniel Johnson’s diplomas on the wall? . . .
      A: He said he thought that the certificates on the wall could be deceiving to
      patients. He had advised Nathaniel —
      Q: So he thought they were deceiving.
      A: Yes. . . .
      Q: Did he say that he took them off the wall?
      A: He said he gathered them up.



      Johnson contends that this line of questioning was inculpatory as far as his

intention to deceive the practice’s clients, and specifically undermined his testimony

that he did not intend to deceive anyone by placing his certificates and honors on his

                                         21
office wall.11 However, this statement, standing alone, does not directly incriminate

Johnson. Ulbrich did not state that Johnson set out to deceive patients, rather Ulbrich

expressed an opinion that the diplomas and certificates could deceive clients as

justification for Ulbrich’s removing them after the criminal investigation into the

practice had begun. See Sutton v. State, 295 Ga. 350, 353 (3) (759 SE2d 846) (2014)

(“Bruton is not implicated where the statement does not facially incriminate appellant

and only becomes incriminating when linked with other evidence introduced at

trial.”) (citation and punctuation omitted); Shelton, 350 Ga. App. at 777 (1); Thomas

v. State, 268 Ga. 135, 137-138 (6) (485 SE2d 783) (1997) (co-defendant’s custodial

statement that defendant had purchased a gun did not directly inculpate defendant

convicted of murder and aggravated assault).

      Moreover, Johnson fails to show how he was prejudiced by the investigator’s

testimony in light of his own testimony that he knew he was barred from displaying

his professional credentials to the public as a result of the suspension of his license.


      11
          The State concedes that Ulbrich’s statements were testimonial. See Favors
v. State, 296 Ga. 842, 845 (2) (770 SE2d 855) (2015) (“Bruton thus applies only to
out-of-court statements by non-testifying co-defendants that are testimonial in
nature.”) (punctuation omitted).



                                          22
See Hill v. State, 351 Ga. App. 58, 67 (4) (830 SE2d 478) (2019) (“[A] Bruton

violation may not be prejudicial when the complained-of statements are substantially

similar to evidence properly admitted at trial.”) (citation and punctuation omitted).

Additionally, there was ample testimony from former patients that they believed

Johnson to be a medical doctor because they observed his credentials at the practice;

the staff at the practice referred to him as “doctor”; and these patients referred to

Johnson in his presence as “doctor,” without correction. Thus, even assuming

arguendo that there was a Bruton violation, Ulbrich’s out-of-court statements were

harmless beyond a reasonable doubt by virtue of the overwhelming evidence of

Johnson’s deception. See id. (no reversible error under Bruton where evidence of

guilt was overwhelming in light of defendant’s own statements and other evidence);

Carcamo v. State, 348 Ga. App. 383, 391 (1) (b) (823 SE2d 68) (2019) (Bruton

violation, if any, was harmless, noting the State’s case “was very strong.”); compare

Meadows v. State, 264 Ga. App. 160, 165 (5) (590 SE2d 173) (2003) (reversible error

where the evidence was not overwhelming and the only evidence placing defendant

at the scene of the crime was non-testifying co-defendant’s improperly admitted

statement).



                                         23
      6. Johnson next challenges the trial court’s refusal to allow him to impeach

Ulbrich’s statement addressed in Division 5, above. Specifically, Johnson sought to

introduce a letter from Ulbrich to the investigator in order to impeach Ulbrich’s prior

out-of-court statement regarding his concern that Johnson’s displayed diplomas and

certifications could deceive patients. Johnson contends that the trial court erred by

refusing this request. This argument is meritless.

      “We review a trial court’s evidentiary rulings under an abuse of discretion

standard of review.” (Citation and punctuation omitted.) Moreland v. State, 356 Ga.

App. 452, 454 (1) (847 SE2d 641) (2020).

      OCGA § 24-6-621 provides that “[a] witness may be impeached by disproving

the facts testified to by the witness.” However, the proffered letter did not disprove

Ulbrich’s concerns regarding Johnson’s certifications. It does not mention the

certifications or Ulbrich’s removal of them at all, but is merely an account of

Johnson’s tasks and level of involvement with patients at the practice. The letter does

not contradict Ulbrich’s earlier statement, nor can we discern how it attacks Ulbrich’s

credibility in any way; therefore, the trial court did not abuse its discretion in deeming

it inadmissible for impeachment purposes. See Hills v. State, 306 Ga. 800, 805 (2) (b)

(833 SE2d 515) (2019).

                                           24
      7. Johnson also argues that the trial court erred by refusing to charge the jury

on good faith reliance upon advice of counsel or on good faith as a defense. We

disagree.

      Because Johnson did not object to the charge as given, we review for plain

error only. Williams, 306 Ga. at 720 (2); OCGA § 17-8-58 (b).

      Here, Johnson submitted two requests to charge seeking to establish a defense

to the deception counts upon a showing of either good faith or good faith reliance on

advice of counsel. The trial court refused to give these instructions to the jury. On

appeal, Johnson cites only to federal and Minnesota law, pointing to no Georgia state

authority that recognizes either a good faith or a good faith reliance on counsel

defense to the charges here. Nor have we found any such authority.12 As such,

Johnson cannot show that the trial court erred, let alone plainly erred, by refusing to

give these proposed charges. See Williams, 306 Ga. at 720 (2); Hill v. State, 310 Ga.


      12
         In Whitworth v. State, 275 Ga. App. 790, 800 (3) (e) (622 SE2d 21) (2005),
a case that did not involve plain error review, we expressly declined to reach the issue
of whether an “advice of counsel” charge is proper in Georgia in light of the facts,
there. We note that, in the context of a plea withdrawal, our law is contrary to what
Johnson proposes. In such cases, we have explained that “[a] person cannot avoid the
legal consequences of his acts even if based on good faith reliance on the advice of
counsel.” (Citation and punctuation omitted.) Craig v. State, 192 Ga. App. 148, 149
(384 SE2d 240) (1989).

                                          25
180, 194 (12) (a) (850 SE2d 110) (2020) (“An error cannot be plain where there is no

controlling authority on point.”) (citation omitted).

      To the extent that Johnson contends that the trial court was required to give

these charges because they went to his sole defense of lack of intent, this contention

is meritless. First, for this proposition, Johnson relies on an easily distinguishable

case involving the trial court’s refusal to charge the jury on the affirmative and well-

recognized defense of mistake of fact. Price v. State, 289 Ga. 459, 459-462 (2) (712

SE2d 828) (2011).

      Second, the trial court, here, gave the appropriate pattern charges for the State’s

burden to prove his guilt beyond a reasonable doubt, including its burden to prove

intent as an essential element of the offenses. See Carter v. State, 224 Ga. App. 445,

448 (1) (481 SE2d 238) (1997) (“[A] single instruction to a jury may not be judged

in artificial isolation, but must be viewed in the context of the overall charge.”)

(citation omitted); see also Russell v. State, 309 Ga. 772, 783 (3) (a) (848 SE2d 404)

(2020) (“In reviewing a challenge to the trial court’s jury instructions, we view the

charge as a whole to determine whether the jury was fully and fairly instructed on the

law of the case.”) (citations omitted). Considering the jury charge as a whole, the trial



                                           26
court fully and fairly instructed the jury on the relevant law, and we discern no error.

See Russell, 309 Ga. at 783 (3) (a); Williams, 306 Ga. at 720 (2).

      8. Finally, Johnson argues that the trial court erred in refusing to declare a

mistrial after the State, in its opening statement, remarked on the quantity of attorneys

required for his defense. Johnson contends that this remark was an improper comment

on his guilt. We conclude Johnson fails to show he was harmed by any such error.

      “Whether to grant a mistrial is a matter within the discretion of the trial court,

and that discretion will not be interfered with on appeal unless it is apparent that a

mistrial is essential to the preservation of the right to a fair trial.” (Citation and

punctuation omitted.) Brinson v. State, 289 Ga. 551, 552 (2) (713 SE2d 862) (2011).

Regarding the State’s allegedly improper remarks in opening statement, our Supreme

Court has explained that

      opening statements by the State should be confined to an outline of what
      the State expects admissible evidence will prove at trial, and that even
      if the opening statement departs from that outline, a conviction will not
      be reversed if the State acted in good faith and if the trial court
      instructed the jury that the State’s opening statement is not evidence and
      has no probative value.




                                           27
(Citation and punctuation omitted.) Holton v. State, 280 Ga. 843, 847 (5) (632 SE2d

90) (2006); see also Frazier v. State, 249 Ga. App. 463, 464 (2) (549 SE2d 133)

(2001).

      Here, the prosecutor concluded his opening statement as follows:

      This case is about the deception and the conceit, the conceit that that
      man and the rules don’t apply to him. He has three lawyers needed to
      defend him on that. Johnson’s counsel immediately objected and the
      trial court instructed the prosecutor to “move on.” Shortly thereafter,
      Johnson’s lead counsel commenced his opening statement by
      introducing himself and his two co-counsel. Following opening
      statements, Johnson moved for a mistrial based on the above statement
      of the prosecutor. The trial court refused to declare a mistrial and also
      denied Johnson’s request to strike the prosecutor’s remark.


      Pretermitting whether the prosecutor’s remark was an improper comment on

Johnson’s guilt, “other than mere conjecture, [Johnson] has not shown how he was

harmed by the incident.” Brinson, 289 Ga. at 552 (2); see also Neal v. State, 308 Ga.

App. 551, 553 (2) (b) (707 SE2d 503) (2011) (“It is axiomatic that harm as well as

error must be shown to authorize a reversal by this court.”) (citation omitted). The

prosecutor made a single, isolated comment, after which Johnson’s counsel

immediately commenced his opening statement by introducing the three members of


                                         28
the defense team, which the jurors could readily observe for themselves. Additionally,

as set forth above, the evidence of Johnson’s guilt was overwhelming.

      Moreover, the trial court charged the jury on the State’s burden of proof and

that opening statements are not evidence, and we presume the jury followed the trial

court’s instructions. Smith v. State, 307 Ga. 263, 275-276 (3) (b) (834 SE2d 1) (2019)

(defendant could not show he was prejudiced by counsel’s alleged ineffective

assistance for failing to object to prosecutor’s remarks in opening statements where

trial court instructed the jury on burden of proof and that opening statements are not

evidence); see also Frazier, 249 Ga. App. at 464 (2). Nor has Johnson shown that the

State made the purportedly errant remark in bad faith. See Holton, 280 Ga. at 847 (5).

The prosecutor did not repeat its observation after the trial court instructed him to

move on. Compare Jones v. State, 292 Ga. 656, 661-662 (2) (740 SE2d 590) (2013)

(reversible error where trial court failed to give adequate curative instruction where

prosecutor repeatedly attempted to link defendant to prior crimes that were not in

evidence in closing argument and evidence of guilt was not overwhelming).




                                         29
Accordingly, the trial court did not abuse its discretion in refusing to declare a

mistrial on this ground.

      Judgments affirmed. Barnes, P. J., concurs. Gobeil, J., concurs in Divisions

1, 2, 3, 4, 6, 7 and 8 and in judgment only in Division 5.




                                         30